 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     BRENDA WILSON,                                        Case No.: 2:19-cv-00055-RFB-NJK
11
            Plaintiff(s),                                  Order
12
     v.                                                    (Docket Nos. 54, 55)
13   EXPERIAN INFORMATION SOLUTIONS,
     INC., et al.,
14
            Defendant(s).
15
16         Pending before the Court are Plaintiff’s motions for leave to file a surreply to Defendant
17 Experian’s reply in support of motion to stay discovery and Defendant Experian’s reply in support
18 of motion for protective order. Docket Nos. 54, 55; see also Docket Nos. 52, 53.
19         Responses to these motions shall be filed no later than May 2, 2019, and any reply shall be
20 filed no later than May 3, 2019.
21         IT IS SO ORDERED.
22         Dated: April 30, 2019
23                                                            _______________________________
                                                              NANCY J. KOPPE
24                                                            United States Magistrate Judge
25
26
27
28

                                                    1
